DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 5/23/22.  Claims 1, 4, 5, and 18 have been amended.  No claims have been added.  Claims 2-3, 6-8, 10-11, 13-14, 16-17, 19-20, and 22-38 were previously canceled. Claims 1, 4-5, 9, 12, 15, 18, and 21 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The previously pending rejection under 35 U.S.C. § 101 is not withdrawn in response to Applicant's claim amendments.  Examiner submits that while a computer-implemented method and a computer program is provided, there is no positive recitation of how the system transforms or changes the nature of the claim into something patent-eligible.

Response to Arguments
Regarding Applicant’s arguments drawn to the rejection of the pending claims under 35 U.S.C. § 101, Examiner respectfully disagrees and submits that the claims are drawn to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the claims are drawn to method, a system, and a computer readable medium for analyzing business processes. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of analyzing business processes, by specifically “storing…metadata representations of information…”, “presenting on a digital display… a computer-presented list of a plurality of devices or data…”, “receiving and storing…a user selection…”, “presenting on a digital display… a list of two or more available process steps…”, “receiving and storing…user-selected process steps from said list of available process steps…”, “assembling…said user-selected process steps into a process template…”, “using...said process template to automatically drive a business process…”, which is drawn to the abstract idea grouping of certain methods of organizing human activity (i.e. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people). Regarding prong 2 of the Step 2A analysis, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Although the claims include the limitations drawn to a system including at least a computer program, Examiner submits that the steps are still construed as being merely an abstract idea as described above, since the recited additional elements do not integrate the judicial exception into a practical application. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Therefore, the claim is directed to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the business process performance monitoring and analysis as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on the layers of a SCADA system (spec, [0077] and Fig. 2), including a method, a system, and a computer readable medium for analyzing business processes. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. 
For at least these reasons, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. Although the invention teaches of a system and a computer readable medium, there is also no physical transformation or improvement to the technology that would be more than the idea of itself. Furthermore, in the current language, the claim is merely implemented or executed using a processor and therefore does not improve upon the technology or functionality of the computer beyond the abstract idea. In other words, Examiner submits that the inventive concept, i.e. an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept (of an abstract idea itself)”, is unable to be determined within the limitations as claimed.
While Applicant’s argue that the invention is significantly more than mere data collection and analysis, Examiner respectfully disagrees and submits the claim language is still drawn to the abstract idea grouping of Certain Methods of Organizing Human Activity. Applicant’s argue that the primary feature of the invention is computer-assisted building of computerized work-flow templates, which are then used to automatically drive a work-flow across multiple infrastructure and enterprise applications, based on input from participating infrastructure and enterprise applications, which amounts to significantly more than mere data collection and analysis. While the overarching concept of the invention may be more than mere data collection and analysis, Examiner submits that the language as claimed is still directed towards the abstract grouping of Certain Methods of Organizing Human Activity. As described previously, the limitations of at least “receiving and storing…a user selection…”, “receiving and storing…user-selected process steps…”, “assembling…said user-selected process steps into a process template…”, and “using…said process template to automatically drive a business process…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of analyzing business processes by automatically driving a business process according to selected and assembled process steps. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, or the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the analysis of business processes, which is related to commercial or legal interactions, including at least agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Accordingly, the claims recite an abstract idea. 
Applicant's arguments with respect to the rejection of claims 1, 4-5, 9, 12, 15, 18, and 21 under 35 U.S.C. § 103 have been considered, however Examiner believes the previously applied prior art teaches of the new limitations as explained in the art rejection below.  Regarding Applicant's argument that the cited references do not teach of all the limitations as claimed, Rong et al. (US Patent 8,204,851 B2, herein Rong) has been further reviewed/analyzed, as necessitated by amendment, to illustrate this aspect (see claim 1 rejection below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 9, 12, 15, 18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 4, and 5 recite(s) a method, a system, and a computer readable medium for analyzing business processes. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of analyzing business processes, by specifically “storing…metadata representations of information…”, “presenting on a digital display… a computer-presented list of a plurality of devices or data…”, “receiving and storing…a user selection…”, “presenting on a digital display… a list of two or more available process steps…”, “receiving and storing…user-selected process steps from said list of available process steps…”, “assembling…said user-selected process steps into a process template…”, “using...said process template to automatically drive a business process…”. The limitations of at least “selecting one or more process steps…”, “using said computer program to assemble selected process steps into a process template…”, “using said process template to automatically drive a business process…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of analyzing business processes by automatically driving a business process according to selected and assembled process steps. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, or the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the analysis of business processes, which is related to commercial or legal interactions, including at least agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Accordingly, the claims recite an abstract idea.
Regarding claims 9, 12, 15, 18, and 21, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, claim 9 describes how the business process is carried out across both enterprise applications and real-time data acquisition systems. Claim 15 describes how the analysis includes the analysis of data collected from two or more versions of the business process. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely describe conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of analyzing business processes, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites the additional element of a computer readable medium/computer program to perform the steps of the invention. The medium/program in the claimed steps is recited at a high-level of generality (i.e., as a generic medium/program performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the computer readable medium/computer program as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented as a computer-implemented system and method, relating to the software and methods for allowing a user to build, customize and revise templates for processor monitoring and analysis, which can be implemented on any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see abstract and [0001]), including a method, a system, and a computer readable medium. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rong et al. (US Patent 8,204,851 B2, herein Rong).
As per claim 1, Rong teaches of a computer-implemented method for end user-configurable and end-user editable process automation across a plurality of infrastructure systems and enterprise applications, comprising:
storing on a computer readable medium metadata representations (models, templates, specifications, templates, etc.) of information from said plurality of business (infrastructure) systems (components, objects, devices, software, etc.) and enterprise applications (Figure 2, Elements 107, 205; Figures 5-10; Column 4, Lines 42-68),
presenting on a digital display, by a computer program, a computer-presented list of a plurality of devices or data from two or more of said plurality of infrastructure systems and enterprise applications,
receiving and storing, by said computer program, a user selection of at least two of said plurality of infrastructure systems and enterprise applications (Abstract, GUI, monitor, user workstation; Column 2, Lines 13-35, 36-44, software, utilizing IT tools and applications; Figures 3, 5-6; Figure 2, Element 209, 211; Column 3, Line 49-Column 4, Line 4, GUI generating and presenting template/data; Column 6, Lines 6-13);
presenting on said digital display, by said computer program, a list of two or more available process steps, including at least one process step for each user-selected infrastructure system and enterprise application;
receiving and storing, by said computer program, user-selected process steps from said list (sub-flows, tasks, work, activities, actions, events, etc.) of available process steps, wherein at least one of said available process steps includes the monitoring, control, or commanding of at least one of said selected devices or data from each of said at least two of said plurality of infrastructure systems and enterprise applications (Figure 2, Element 209, 211, Figures 3-10; Column 4, Lines 42-68; Column 5, Lines 22-42; Column 6, Lines 6-13; Figure 2, Elements 201, 203, 103),
assembling, by said computer program to, said user-selected process steps into a process template and storing said process template on a computer readable medium (workflow model; Figures 3-10; Column 3, Lines 20-27, 55-68; Claim 1);
using, by said computer program, said process template to automatically drive a business process corresponding to the user-selected process steps in the process template based on event or status data represented in said metadata (performed, executed – status, state, log, etc.; Figure 2, Elements 1-3, 203, 205, 209; Figures 3-11; Column 2, Lines 36-50; Column 3, Lines 1-34, 35-47, 49-68; Column 4, Lines 58-68; Column 5, Lines 1-68; Column 5, Lines 23-35 Figure 2, Elements 201, 209; Figure 1, Element 1-5; Figures 3-10).

As per claim 4, Rong teaches of a system for end-user configurable and end-user editable process automation across a plurality of infrastructure systems and enterprise applications, comprising:
a computer readable medium containing metadata representations (models, templates, specifications, templates, etc.) of information from said plurality of infrastructure systems (components, objects, devices, software, etc.) and enterprise applications (Figure 2, Elements 107, 205; Figures 5-10; Column 4, Lines 42-68),
a computer program configured to command a processor to execute the following instructions: present a user on a digital display a list of devices or data from among said plurality of infrastructure systems and enterprise applications; prompt said user to select one or more presented devices or data from at least two of said infrastructure systems and enterprise applications; receive and store user-selected devices or data (Abstract, GUI, monitor, user workstation; Column 2, Lines 13-35, 36-44, software, utilizing IT tools and applications; Figures 3, 5-6; Figure 2, Element 209, 211; Column 3, Line 49-Column 4, Line 4, GUI generating and presenting template/data; Column 6, Lines 6-13),
present to said user on said digital display a list of available process steps based on said user-selected devices or data from said at least two of said infrastructure systems and enterprise applications; (sub-flows, tasks, work, activities, actions, events, etc.) prompt the user to select at least one of said available process steps, wherein at least one of said process steps includes the monitoring, control, or commanding of at least one of said selected devices or data from said at least two said infrastructure systems and enterprise applications; receive and store user selections of said available process steps (Figure 2, Element 209, 211, Figures 3-10; Column 4, Lines 42-68; Column 5, Lines 22-42; Column 6, Lines 6-13; Figure 2, Elements 201, 203, 103);
assemble said user selections of said available process steps into a process template; storing said process template on a computer readable medium (workflow model; Figures 3-10; Column 3, Lines 20-27, 55-68; Claim 1);
automatically driving a business process corresponding to the process steps in the process template based on event or status data represented in said metadata (performed, executed – status, state, log, etc.; Figure 2, Elements 1-3, 203, 205, 209; Figures 3-11; Column 2, Lines 36-50; Column 3, Lines 1-34, 35-47, 49-68; Column 4, Lines 58-68; Column 5, Lines 1-68; Column 5, Lines 23-35 Figure 2, Elements 201, 209; Figure 1, Element 1-5; Figures 3-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (US Patent 8,204,851 B2, herein Rong) in view of Griffith et al. (US 2006/0247965 A1, herein Griffith).
As per claim 5, Rong teaches of a system for end-user configurable and end-user editable process monitoring across a plurality of infrastructure systems and enterprise applications, comprising
a computer readable medium storing metadata representations (models, templates, specifications, templates, etc.) of information from said plurality of infrastructure systems (components, objects, devices, software, etc.) and enterprise applications (Figure 2, Elements 107, 205; Figures 5-10; Column 4, Lines 42-68),
a computer program configured to present a list of one or more devices or data from said plurality of infrastructure systems and enterprise and configured to prompt said user to select one or more presented devices or data (Figures 3, 5-6; Figure 2, Element 209, 211; Column 6, Lines 6-13),
said computer program also configured to present to a user a list of available process steps (sub-flows, tasks, work, activities, actions, events, etc.) and prompting the user to select one or more of said available process steps, wherein, said process steps relate to the monitoring of an actual business process (Figures 3-10; Column 4, Lines 42-68; Column 5, Lines 22-42; Column 6, Lines 6-13; Figure 2, Elements 201, 203, 103),
said computer program also configured to assemble selected process steps into a process template (workflow model; Figures 3-10; Column 3, Lines 20-27, 55-68; Claim 1);
said computer program also configured to allow a user to select one or more process measurements and to assign said process measurements to said process template (measurements: values, data, information, statistics, metrics, indicators, etc.; specification, definition, model, etc.; Figures 5-9; Column 5, Lines 42-68; Column 6, Lines 1-6);
said computer program also configured to use the process template to automatically monitor an actual business process as the actual business process is carried out (performed, executed – status, state, log, etc.; Figure 2, Elements 1-3, 203, 205, 209; Figures 3-11; Column 2, Lines 36-50; Column 3, Lines 1-34, 35-47, 49-68; Column 4, Lines 58-68; Column 5, Lines 1-68; Column 5, Lines 23-35 Figure 2, Elements 201, 209; Figure 1, Element 1-5; Figures 3-10);
said computer program also configured to present to a user upon request an analysis of accumulated instances of said actual business process based on said process measurements (Figures 4-11, Column 2, Lines 45-60; Column 5, Lines 42-68; Claim 9; Figure 2, Element 203).
While ‘allowing’ an end-user to select and assign (map, bind, link, define, etc.) one or more process parameters/measurements (variables, metrics, KPIs) to a process/workflow template is old and well known (see support provided in previous section), Griffith, in an analogous art of process monitoring (Figure 2), teaches of a system and method comprising: said computer program also configured to allow a user to assign (map, bind, associate, attach, link, define, include, etc.) said process measurements (variables, KPIs, metrics, indicators, benchmarks, data, etc.; e.g. “risks”, “internal controls”, “variables”; Figures 10, 11, 14, 15, 23) to said process template (Paragraphs 35, 50, 52, 63, 68, 77; Figures 8, 9 – process template). More generally Griffith et al. teach a system and method for defining and monitoring actual business processes utilizing business process templates having one or more assigned business process measurements. It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Rong with its ability to define and monitor actual business processes would have benefited from allowing an end-user to use the system to assign one or more process measurements to the process template in view of the teachings of Griffith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Rong in view of Griffith discloses all the elements of claim 5, and Rong further teaches wherein process measurements (status, state, etc.) are assigned to a process template (model, specification, instance, etc.) after a plurality of actual business process instances have occurred (Figures 3, 4-11; Column 5, Lines 43-68; Column 6, Lines 13-23).

As per claim 18, Rong in view of Griffith discloses all the elements of claim 5, and Rong further teaches wherein said actual business process is executed by an enterprise application or infrastructure system that has been automated by a different system (external system; Figures 3-10; Column 3, Lines 35-46; Figures 4-10).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (US Patent 8,204,851 B2, herein Rong) in view of Griffith et al. (US 2006/0247965 A1, herein Griffith) and in further view of Chao et al. (US 2011/0191128, herein Chao).
As per claim 9, Rong in view of Griffith discloses all the elements of claim 5, but fails to explicitly teach of real-time data acquisition systems as claimed, though real-time monitoring of business process/workflows is old and very well-known. Chao, in an analogous art of process monitoring, teaches of a system and method wherein the actual business process is carried out across both enterprise applications and real-time data acquisition systems (Paragraphs 38, 40, 44, 62; Figure 3). More generally Chao teaches of a system and method wherein said actual business process is carried out across both enterprise applications and real-time data acquisition systems (first in creating, storing, executing and monitoring business processes/workflows templates (Abstract; Paragraph 7) and presenting to a user accumulated instances of the actual business process based on process measurements (e.g. KPI – performance statistics; Abstract; Paragraphs 4, 38, 44; Figure 1, Elements 110, 120, 150, 140; Figures 4, 8; and second in process measurements (status, state, etc.) are assigned to a process template (model, specification, instance, etc.) after a plurality of actual business process instances have occurred (Paragraphs 4, 38, 41, 44)). It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Rong in view of Griffith would have benefited from the old and well-known use of real-time data acquisition systems in view of the teachings of Chao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (US Patent 8,204,851 B2, herein Rong) in view of Griffith et al. (US 2006/0247965 A1, herein Griffith) and in further view of Hammack et al. (US Patent 6,449,624 B1, herein Hammack).
As per claim 15, Rong in view of Griffith discloses all the elements of claim 5, and Rong further teaches wherein the analysis includes analysis of data collected from two or more instances of the business process (Figure 11). However, the references do not expressly teach of analysis of data collected from two or more versions of said business process as claimed. Hammack, in an analogous art of process monitoring, teaches of a system and method wherein said analysis includes the analysis of data collected from two or more versions of said business process (Abstract; Column 1, Lines 50-68; Column 7, Lines 10-50; Figure 10, Elements 156, 154, 144; Figure 9, Element 132; Figures 4, 17; Claims 10-14). Hammack et al. further teach a system and method comprising creating, storing, monitoring and analyzing business processes wherein the business processes are created based on user selection of a list of process steps, applications, systems or data (Figure 2, 3, 5, 12). It would have been obvious to one skilled at the time of the invention to modify the system and method as taught by Rong in view of Griffith with its ability to perform, monitor and analyze a plurality of distinct and separate instances of a workflow process to analyze two or more different versions of the business process in view of the teachings of Hammack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (U.S. Patent No. 8,204,851, herein Rong) in view of Griffith et al. (U.S. Patent Publication No. 2006/0247965, herein Griffith) in further in view of Washington et al. (U.S. Patent Publication No. 2005/0096953, herein Washington).
As per claim 21, Rong in view of Griffith discloses all the elements of claim 5, but fails to explicitly teach of a not automated process as claimed, even though monitoring and analyzing the performance of manual (not automated) processes is old and well known. Washington, in an analogous art of process monitoring, teaches of a system and method wherein said actual business process is not an automated process (Claims 21, 58, 59, 110; Paragraphs 35, 42, 43). It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Rong in view of Griffith would have benefited from monitoring a not automated business process in view of the teachings of Washington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683